Citation Nr: 1723296	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Matthew Wilcut, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from November 1979 to November 1982.  He had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The case was remanded in September 2016 to provide the Veteran with his requested hearing.  In March 2017, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In May 2017, the Veteran's attorney filed a motion to advance this appeal on the Board's docket due to financial hardship.  The undersigned is granting this motion.  According, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for right ear hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus, and is remanding the remaining claim, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., tinnitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's October 1979 enlistment examination, as well as February 1982 and February 1984 examinations, all revealed clinically normal ears.  The Veteran denied ear trouble in his October 1979, February 1982, and February 1984 reports of medical history.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an observation/scout helicopter repairer.  In-service acoustic trauma as a result of his MOS is conceded.

Post-service medical records include an April 2011 record in which the Veteran reported having tinnitus for 30 years.  

The Veteran was afforded a VA examination in September 2011.  He reported having tinnitus for "as long as he can remember."  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran had normal hearing bilaterally in October 1979, February 1982, and February 1984 audiograms.  The examiner also noted that post-service, the Veteran worked in a cotton/textile mill for four to five years, as a truck driver for ten years, and in construction for 12 years.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran had in-service acoustic trauma and currently has tinnitus.  When affording him the benefit-of-the-doubt, the evidence supports a finding that his tinnitus is related to his military service.

As noted above, the April 2011 treatment record shows that the Veteran reported having tinnitus for 30 years, placing the onset of his tinnitus in 1981.  As the Veteran had active duty until 1982, the April 2011 treatment record shows that the onset of the Veteran's current tinnitus began during service.  The Veteran is competent and credible to report that his tinnitus began in 1981 while he was still on active duty.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Consequently, service connection is warranted.

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the VA examiner.  This opinion did not adequately take into account the Veteran's reported history of tinnitus and instead was focused on the absence of evidence of hearing loss between 1979 and 1984.  A hearing loss disability, however, is a separate and distinct disability from tinnitus, with different manifestations.  Moreover, as the April 2011 treatment record shows that the reported onset of tinnitus was during service, and as the Veteran had a military occupational specialty that is fully consistent with acoustic trauma, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.  Consequently, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The September 2011 VA examiner also provided a negative nexus opinion regarding the Veteran's right ear hearing loss.  The rationale was that the Veteran had normal hearing during service as well as during his February 1984 National Guard enlistment examination.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Broader consideration must be given to the Veteran's lay reports, as well as evidence of acoustic trauma in service that could conceivably lead to a hearing loss disability at a later point in time.  Consequently, as the examiner's rationale relies on the absence of hearing loss during service, the Board concludes that it is not adequate and that a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Durham VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an appropriate VA audiological examination to determine the nature, extent, and etiology of any diagnosed right ear hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed right ear hearing loss had its onset in service or is related to the Veteran's military service.  The examiner is reminded that the mere absence of hearing loss during service is not a bar to service connection, and the Veteran's own lay history of hearing loss must be taken into account in rendering a nexus opinion.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examination and opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  Please note that this case has been advanced on the Board's docket on account of financial hardship.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


